PURCHASE AGREEMENT

This Purchase Agreement

(the "Agreement") is made as of the 6th day of January 2010 (the "Effective
Date") between DayStar Technologies, Inc., a Delaware corporation (the
"Company"), and Michael Moretti (the "Purchaser"). The Company and the Purchaser
are sometimes referred to individually as a "Party" and collectively as the
"Parties."



Recitals

The Company desires to issue and the Purchaser desires to purchase (A) a secured
convertible promissory note (the "Note") in substantially the form attached
hereto as Exhibit A, and (B) a warrant in substantially the form attached hereto
as Exhibit B (the "Warrant"),. The Note, the Warrant and any securities issuable
upon conversion of the Note of the exercise of the Warrant are collectively
referred to herein as the "Securities".

AGREEMENT

Now, therefore, in consideration of the above Recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties agree as follows:

Purchase and Sale of Note and Warrant.

Sale and Issuance of Note and Warrant. Subject to the terms and conditions of
this Agreement, the Purchaser agrees to purchase at the Closing (as defined
below), and the Company agrees to sell and issue to the Purchaser at the
Closing:

the Note in substantially the form attached hereto as Exhibit A in the principal
amount of US$250,000, and

the Warrant in substantially the form attached hereto as Exhibit B.

Closing; Delivery.

Closing Date. The closing of the purchase and sale of the Note and the Warrant
(the "Closing") shall be held on January 6, 2010 or as soon thereafter as
practicable (the "Closing Date") at a place and time to be determined by the
Company and Purchaser.

Deliveries at Closing.

At the Closing (i) the Purchaser will deliver to the Company payment of the
Purchase Price with respect to the Note and the Warrant by wire transfer from
the Purchaser to a bank designated by the Company and executed counterpart
signature pages to the Security Agreement (as defined below) and the
Registration Rights Agreement (as defined below); and (ii) the Company shall
issue and deliver to the Purchaser the executed Note in favor of the Purchaser,
the executed Warrant in favor of the Purchaser and executed counterpart
signature pages to the Security Agreement (as defined below) and the
Registration Rights Agreement (as defined below).



Purchase Price

. The "Purchase Price" of the Note and the Warrant shall equal the principal
amount of the Note.



Use of Proceeds

. The Company must use the proceeds related to the sale of the Note and the
Warrant for (i) operating capital and (ii) general corporate purposes.



Security Interest.

The indebtedness represented by the Note shall be secured by certain assets of
the Company as further provided in the Security Agreement attached hereto as
Exhibit C
(the
"Security Agreement"
).



Registration Rights

. The shares of Company common stock into which the Note may be converted and
the Warrant may be exercised shall be subject to registration rights as further
provided in the Registration Rights Agreement attached hereto as
Exhibit D
(the "
Registration Rights Agreement
").



Representations, Warranties and Covenants of the Company. The Company hereby
represents and warrants to the Purchaser as follows:

Corporate Power. The Company has all requisite corporate power to execute and
deliver this Agreement and to carry out and perform its obligations under the
terms of this Agreement.

Authorization. With the exception of any shareholder approval that may be
required pursuant to the terms of the Note and/or the Warrant, all corporate
action on the part of the Company, its directors and its shareholders necessary
for the authorization, execution, delivery and performance of this Agreement by
the Company and the performance of the Company's obligations hereunder,
including the issuance and delivery of the Note and Warrant, has been taken
prior to the Closing. This Agreement, the Note when executed and delivered by
the Company, and the Warrant when executed and delivered by the Company, shall
constitute valid and binding obligations of the Company enforceable in
accordance with their terms, subject to laws of general application relating to
bankruptcy, insolvency, the relief of debtors and, with respect to rights to
indemnity, subject to federal and state securities laws.

Issuance of the Securities.

The Securities are duly authorized and, when issued and paid for in accordance
with this Agreement, the Security Agreement, the Note and the Warrant, will be
duly and validly issued, fully paid and nonassessable (as applicable), and free
and clear of all liens. The Company has reserved from its duly authorized
capital stock the maximum number of shares of common stock (i) issuable upon the
conversion of the Note and (ii) that may be issued upon the exercise of the
Warrant.

Governmental Consents.

All consents, approvals, orders, or authorizations of, or registrations,
qualifications, designations, declarations, or filings with, any governmental
authority, required on the part of the Company in connection with the valid
execution and delivery of this Agreement, the offer, sale or issuance of the
Note and the Warrant or the consummation of any other transaction contemplated
thereby or hereby shall have been obtained and will be effective at the Closing
or, except for notices required or permitted to be filed with certain state and
federal securities commissions, which notices will be filed on a timely basis.



No Conflicts. The execution, delivery and performance of this Agreement by the
Company and the performance of the Company's obligations hereunder, including
the issuance and delivery of the Note and the Warrant, will not (a) breach any
law to which the Company or any of its subsidiaries or any of their assets is
subject or any provision of its organizational documents, (b) breach any
contract, order or permit to which the Company or any of its subsidiaries is a
party or by which it is bound or to which any of its assets is subject, or (c)
trigger any rights of first refusal, preferential purchase, or similar rights.

Offering.

Assuming the accuracy of the representations and warranties of the Purchaser
contained in Section 5 hereof, the offer, issue, and sale of the Note and the
Warrant is and will be exempt from the registration and prospectus delivery
requirements of the Securities Act of 1933, as amended (the
"1933 Act"
), and have been registered or qualified (or are exempt from registration and
qualification) under the registration, permit, or qualification requirements of
all applicable state securities laws.



Representations, Warranties and Covenants of the Purchaser. The Purchaser
represents, warrants and covenants to the Company as follows:

Accredited Investor; Purchase for Own Account. The Purchaser represents and
warrants that it is an "accredited investor" as defined in Rule 501(a) of
Regulation D promulgated under the 1933 Act. The Purchaser represents that it is
acquiring the Note and the Warrant solely for its own account and beneficial
interest for investment and not with a view to or for sale in connection with
any distribution of the Securities, has no present intention of selling,
granting any participation in the same, and does not presently have reason to
anticipate a change in such intention.

Information and Sophistication. The Purchaser acknowledges that it has received
all the information it has requested from the Company and it considers necessary
or appropriate for deciding whether to acquire the Note and the Warrant. The
Purchaser represents that it has had an opportunity to ask questions and receive
answers from the Company regarding the terms and conditions of the offering of
the Note and the Warrant and to obtain any additional information necessary to
verify the accuracy of the information given the Purchaser. The Purchaser
further represents that it has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risk of this
investment.

Ability to Bear Economic Risk and Knowledge of Certain Risk Factors. The
Purchaser acknowledges that investment in the Note and the Warrant involves a
high degree of risk, and represents that it is able, without materially
impairing its financial condition, to hold the Note and the Warrant for an
indefinite period of time and to suffer a complete loss of its investment. The
Purchaser has evaluated the risks involved in investing in the Note and the
Warrant, and has determined that the Note and the Warrant are suitable
investments for the Purchaser.

Further Limitations on Disposition.

Without in any way limiting the representations set forth above, the Purchaser
further agrees not to make any disposition of all or any portion of the
Securities unless and until there is then in effect a registration statement
under the 1933 Act covering such proposed disposition and such disposition is
made in accordance with such registration statement or such disposition does not
require registration under the 1933 Act or any applicable state securities laws.
In the event that Purchaser seeks to make a disposition of all or any portion of
the Securities in the absence of registration under the 1933 Act and any
applicable state securities laws, Purchaser shall furnish an opinion of counsel
reasonably satisfactory in form and in substance to the Company that such
disposition is exempt from registration under the 1933 Act and any applicable
state securities laws.



5.5


Intercreditor Agreement.
The Purchaser acknowledges that the Company may have entered into one or more
additional secured financing transactions (each, a "Bridge Financing") and may
enter into additional bridge financing transactions within 120 days following
the execution of this Agreement. In light of the foregoing, the Purchaser
covenants and agrees, upon request by the Company, to enter into a written
intercreditor agreement (a form of which is in
Exhibit E
) with other lenders participating in bridge financing transactions pursuant to
which the Purchaser's security interest, as evidenced by the Security Agreement,
will rank
pari passu
with the security interests of the other lenders participating in the bridge
financing transactions, up to $4 million.



Miscellaneous.

Binding Agreement. The terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the respective successors and assigns of the
Parties. Nothing in this Agreement, express or implied, is intended to confer
upon any third party any rights, remedies, obligations, or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.

Governing Law; Waiver of Jury Trial. This Agreement shall be governed by and
construed under the laws of the State of New York without giving effect to the
conflict of laws provisions thereof that would require the application of the
law of another jurisdiction. THE PARTIES EACH HEREBY, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, WAIVE THEIR RESPECTIVE RIGHTS TO JURY TRIAL OF ANY
DISPUTE BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER AGREEMENTS
RELATING HERETO OR ANY DEALINGS AMONG THEM RELATING TO THE TRANSACTIONS.

Counterparts; Delivery via Facsimile. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all parties reflected hereon as
signatories. Executed counterparts of this Agreement may be delivered to the
other parties via facsimile; provided, however, that originally executed
signature pages to this Agreement shall be delivered (i) to the Company by the
Purchaser and (ii) to the Purchaser by the Company, within five business days of
the date of this Agreement.

Titles and Subtitles. The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.

Notices. Any notice required or permitted under this Agreement, the Note or the
Warrant shall be given in writing and shall be deemed effectively given upon
personal delivery, upon confirmation of facsimile delivery, one day after
deposit with a national overnight courier service, or three days after deposit
with the United States Post Office, postage prepaid, addressed to the Company at
2972 Stender Way, Santa Clara, California 95054, or to the Purchaser at its
address shown on the signature page hereto, or at such other address as such
Party may designate in writing to the other Party.

Modification; Waiver. No modification or waiver of any provision of this
Agreement or consent to departure therefrom shall be effective unless in writing
and approved by the Company and the Purchaser of a majority in interest of the
outstanding Loan Amount.

Expenses.

Company and Purchaser shall bear the entire cost of its own expenses and legal
fees incurred on its behalf with respect to this Agreement, the Note, the
Warrant, the Security Agreement and the transactions contemplated hereby and
thereby. If any action at law or in equity is necessary to enforce or interpret
the terms of this Agreement, the Note, the Security Agreement or any other
agreement entered into in conjunction herewith or therewith, the prevailing
party shall be entitled to reasonable attorneys' fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.



Entire Agreement.

This Agreement, the Security Agreement, the Note, the Warrant, the Registration
Rights Agreement, and the Exhibits hereto and thereto constitute the full and
entire understanding and agreement between the Parties with regard to the
subjects hereof and no Party shall be liable or bound to any other in any manner
by any representations, warranties, covenants and agreements except as
specifically set forth herein and therein.



[Signature Page Follows]

In Witness Whereof,

the Parties have executed this Purchase Agreement as of the date first written
above.



COMPANY

DayStar Technologies, Inc.,

a Delaware corporation



 

By: /s/ William S. Steckel

Name: William S. Steckel

Title: Chief Executive Officer



 

 

PURCHASER

 

 

By: /s/ Michael Moretti

Name: Michael Moretti

Address:

 







Exhibit A

Form of Promissory Note

[SEE ATTACHED]

Exhibit B



Form of Warrant



[SEE ATTACHED]



Exhibit C



Form of Security Agreement



[SEE ATTACHED]



Exhibit D



Form of Registration Rights Agreement



[SEE ATTACHED]



 

Exhibit E



Form of Intercreditor Agreement



[SEE ATTACHED]

